            Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 1 of 8



LYONS & FLOOD, LLP
Attorneys for Plaintiff
One Exchange Plaza
55 Broadway, Suite 1501
New York, NY 10006
(212) 594-2400

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOUCHARD TRANSPORTATION
COMPANY, INC.,
                                                            Docket No. __ -cv- ___
                              Plaintiff,

               -against-

XL CATLIN LLOYD'S SYNDICATE 2003, XL                        COMPLAINT
SPECIALTY INSURANCE COMPANY, and
NAVIGATORS INSURANCE COMPANY,

                              Defendants.


       Plaintiff BOUCHARD TRANSPORTATION COMPANY, INC., by its attorneys Lyons

& Flood, LLP, complaining of the above-named Defendants, XL CATLIN LLOYD'S

SYNDICATE 2003, XL SPECIALTY INSURANCE COMPANY, and NAVIGATORS

INSURANCE COMPANY (collectively the "H&M Defendants"), alleges upon information and

belief as follows:

                                JURISDICTION AND VENUE

       1.      This is a case of admiralty and maritime jurisdiction, as hereinafter more fully

appears, and is an admiralty or maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure. Specifically, this action concerns claims arising under a marine hull

and machinery insurance policy on a tug and barge.

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1333.
               Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 2 of 8



          3.     This Court has personal jurisdiction over H&M Defendants by virtue of the terms

and conditions of the Hull and Machinery policy dated June 19, 2017, between Plaintiff and

H&M Defendants (the "Hull Policy"). The Hull Policy contains, in relevant part, the following

Institute Service of Suit clause:

                 INSTITUTE SERVICE OF SUIT CLAUSE (U.S.A.) (1/11/92)

                 It is agreed that in the event of the failure of the Underwriters severally
                 subscribing this insurance (the Underwriters) to pay any amount claimed
                 to be due hereunder, the Underwriters, at the request of the Assured, will
                 submit to the jurisdiction of a court of competent jurisdiction within the
                 United States of America.

                 …

                 LAW & PRACTICE CLAUSE

                 In the event of the Assured exercising the option under this clause, it is
                 hereby noted and agreed that New York Law Practice and Jurisdiction
                 shall apply notwithstanding any other provisions contained in this
                 insurance.


          4.     This Court is the proper venue for this proceeding in accordance with 28 U.S.C. §

1391(b).

          5.     This action arises out of common law and facts that exist in the action pending in

this Court entitled Bouchard Transportation Company, Inc. v. Travelers Property Casualty

Company of America, et al., Docket No. 1:18-cv-08924 (SHS) (the "Bouchard v. Travelers

Action") and should be consolidated with the Bouchard v. Travelers Action for all purposes

pursuant to Rule 42 of the Fed. R. Civ. P. Eight of the nine Defendants in the Bouchard v.

Travelers Action are marine underwriters on the same Hull Policy as the Defendants in this

action.


                                                  2
             Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 3 of 8



                                            PARTIES

       6.      Plaintiff is a corporation organized under the laws of the State of New York with

its principal place of business at 58 South Service Road, Melville, NY 11747.

       7.      Defendant XL CATLIN LLOYD'S SYNDICATE 2003 ("XL CATLIN") is

organized under the laws of the United Kingdom with its principal place of business at 1 Lime

Street, London ECBM 7HA, United Kingdom.

       8.      Defendant XL SPECIALTY INSURANCE COMPANY ("XL SPECIALTY") is a

company incorporated and existing under the laws of the State of Delaware with its principal

place of business at 70 Seaview Avenue, Seaview House, Stamford, CT 06902.

       9.      Defendant NAVIGATORS INSURANCE COMPANY ("NAVIGATORS") is a

company incorporated and existing under the laws of the State of New York with its principal

place of business at 400 Atlantic Street, Stamford, CT 06901.

                                  FACTUAL ALLEGATIONS

       10.     At all material times, Plaintiff BOUCHARD TRANSPORTATION COMPANY,

INC. was the owner of the tug BUSTER BOUCHARD (the "Tug") and the barge B. No. 255 (the

"Barge").

       11.     On or before June 19, 2017, Plaintiff entered into a maritime contract with H&M

Defendants for hull and machinery insurance on the Tug and Barge (the "Hull Policy").

       12.     The Hull Policy contains American Institute Hull Clauses dated 2nd June 1977,

with amendments noted in a cover note. The amendments include the Institute Service of Suit

Clauses (U.S.A.) 1.11.92 quoted above. The Hull Policy provides Plaintiff with marine

insurance coverage for the losses which are at issue in this action and which are also at issue in

the Bouchard v. Travelers Action noted above.
                                                 3
             Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 4 of 8



       13.     On October 20, 2017, the Tug and Barge were on a voyage from Saint James, LA

to Corpus Christi, TX. The Barge was loaded with approximately 133,000 barrels of crude oil,

when at 4:30 a.m., whilst approximately three miles off Port Aransas, TX, there was a

contemporaneous explosion and fire in its fore peak tank (the "Incident").

       14.     The Incident resulted in substantial damage to the Barge, as well as oil pollution

and the death of two crewmembers.

       15.     Plaintiff arranged for prompt assistance and firefighting tugs arrived on the scene

at approximately 7:30 a.m. The fire was declared fully extinguished by 12:10 p.m. on October

20, 2017.

       16.     Plaintiff gave prompt notice of the incident to Travelers Property Casualty

Company of America ("Travelers") as the claims leader under the Hull Policy.

       17.     Signet Maritime provided salvage operations both at sea and in port. The salvage

operations were supervised by a salvage master from Donjon-Smit.

       18.     On October 25, 2017, the Barge was moved to Ingleside, TX, where it remained

until November 1, 2017, when it was finally shifted to Gulf Copper & Manufacturing Corp.

("Gulf Copper") repair yard in Port Aransas, TX.

       19.      At Gulf Copper, the Barge underwent temporary repairs and extensive cleaning

of the ballast and cargo tanks. The barge was moved to VT Halter Marine yard in Mississippi in

early March 2018.

       20.     Subsequently, the Barge was moved to Universal Environmental Solutions, LLC

("UES") in Tampa, FL to undergo permanent repairs.

       21.     Sometime in the fall of 2017, Atlantic Marine Associates Inc. ("AMA") was

appointed to represent H&M Defendants in attending various shipyards, negotiating contracts
                                             4
             Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 5 of 8



with the shipyards, overseeing and reviewing repair costs, and communicating with and

approving and withholding payment of invoices submitted by third-party providers for services

rendered to Plaintiff.

       22.     As a result of the incident, Plaintiff received invoices from Signet Maritime, Gulf

Copper, UES, and other service providers (jointly referred as the "Third-Party Service

Providers") in the amount of approximately $3.4 million. Although H&M Defendants, through

AMA, paid for some of the Third-Party Service Providers' invoices, H&M Defendants declined

to reimburse Plaintiff for expenses incurred in the amount of $3,480,769.34, plus interest.

       23.     Plaintiff acted at all times as a "prudent uninsured" in settling the Third-Party

Service Providers' invoices.

       24.     Plaintiff kept Travelers informed of developments as the matter proceeded and

submitted a claim under the Hull Policy to H&M Defendants for reimbursement for expenses

incurred.

       25.     To date, however, despite its demands for payment, H&M Defendants have failed

to pay Plaintiff all monies that are due and owing.

       26.     The cost of repairing the barge exceeds its value after repairs. Consequently,

Plaintiff is also entitled to recover the Agreed Value of $18,000,000 set forth in the Hull Policy,

and makes demand for same.

       27.     At a minimum, Plaintiff is entitled to recover the loss of market value of the barge

and/or the reasonable cost of repairs, whichever is greater.

                         AS AND FOR A FIRST CAUSE OF ACTION
                                     (Breach of Contract)

       28.     Plaintiff repeats and incorporates by reference herein the allegations in paragraphs

                                                 5
             Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 6 of 8



1 through 26 of the Complaint as if set forth herein.

       29.     Plaintiff has performed all of its obligations under the Hull Policy and acted as a

"prudent uninsured" in settling the Third-Party Service Providers' invoices.

       30.     Under the terms and conditions of the Hull Policy, H&M Defendants are

obligated to reimburse Plaintiff for all of the expenses it incurred as a result of the explosion and

fire in the amount of $3,480,769.34, plus interest.

       31.     Despite due demand, H&M Defendants have failed to pay Plaintiff the full

insurance proceeds to which it is entitled.

       32.     As of the date of filing of this Complaint, no part of the outstanding amount due

to plaintiff has been paid although duly demanded.

       33.     H&M Defendants have also failed to pay the Agreed Value of the Barge and/or

the loss of market value of the barge and/or the reasonable cost of repairs (unrepaired damages),

as required by the Hull Policy.

       34.     The non-payment of Plaintiff's claim constitutes a breach of the terms and

conditions of the Hull Policy between Plaintiff and H&M Defendants for which H&M

Defendants are liable.

                       AS AND FOR A SECOND CAUSE OF ACTION
                   (Breach of the Covenant of Good Faith and Fair Dealing)

       35.     Plaintiff repeats and incorporates by reference herein the allegations in paragraphs

1 through 33 of the Complaint as if set forth herein.

       36.     Plaintiff has fully complied with all of the terms and conditions of the Hull Policy

and has performed all conditions precedent to coverage thereunder or been excused from such

performance.

                                                  6
              Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 7 of 8



        37.     Acting either directly or through AMA as its agent, H&M Defendants interfered

with contractual relations between Plaintiff and the third-party vendors with whom Plaintiff

contracted to perform repair and attendant services by refusing to pay for services rendered for

damages sustained to barge B. No. 255 per the Hull Policy by alleging that the repairs

undertaken were excessive or substandard.

        38.     H&M Defendants also attempted to change the agreed value of barge B. No. 255

after the incident by eliciting Plaintiff's broker to submit a new valuation.

        39.     Without Plaintiff's authorization or consent, H&M Defendants undertook to

prepare repair specifications for the barge, submitted those specifications to two shipyards,

obtained bids from same, thereafter demanded that Plaintiff sign a repair contract with one of the

yards, and issued a reservation of rights letter against Plaintiff for its failure to execute the

proposed shipyard repair contract.

        40.     Because of delays in payment by H&M Defendants and continuing issues

attendant to claims handling, which jeopardized Plaintiff's financial solvency, Plaintiff ultimately

decided to scrap the Barge to cut its losses.

        41.     H&M Defendants' conduct amounts to a breach of the covenant of good faith and

fair dealing that H&M Defendants owed to Plaintiff.

        42.     Plaintiff seeks the recovery of all damages sustained, both direct and indirect, as a

result of H&M Defendants' breach of said covenant, including the recovery of attorney's fees and

all consequential damages.



        WHEREFORE, Plaintiff prays:

        a.      That judgment may be entered in favor of Plaintiff against H&M Defendants in
                                               7
           Case 1:19-cv-00157-UA Document 1 Filed 01/07/19 Page 8 of 8



   the amount of $21,480,769.30, together with interest, costs and attorneys' fees; and

      b.      For such other and further relief as this Court may deem just and proper.



Dated: January 7, 2019




                                                    Respectfully submitted,

                                                    Lyons & Flood, LLP

                                                    Attorneys for Plaintiff


                                            By:     /s/ Kirk M. Lyons
                                                    Kirk M. Lyons
                                                    One Exchange Plaza
                                                    New York, New York 10006
                                                    (212) 594-2400




                                               8
